Citation Nr: 1029957	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-03 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1953 to March 1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated August 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied an increased (compensable) 
rating for service-connected bilateral hearing loss.  The Veteran 
was originally rated with noncompensable bilateral hearing loss 
in October 1979.  The Veteran has requested a Board personal 
hearing; however, he withdrew that request in March 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

For the entire period during the pendency of the increased rating 
appeal, the Veteran had Level I or Level II hearing acuity in the 
right ear with speech recognition score of 88 percent, and Level 
I hearing acuity in the left ear with speech recognition score of 
92 percent.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have been not been met for any period.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was recently removed from 
the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

In this case, by letter dated July 2007, the RO satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as it informed the Veteran of what evidence was needed to 
establish the benefit sought, of what VA would do or had done, 
and what evidence the Veteran should provide, and informed the 
Veteran that it was the Veteran's responsibility to make sure 
that VA received all requested records that are not in the 
possession of a Federal department or agency necessary to support 
the claim.  The notice included provisions for disability ratings 
and for the effective date of the claim.

The Board is also satisfied VA has fulfilled the duty to assist 
by making reasonable efforts to obtain relevant records and 
evidence.  Specifically, the information and evidence that has 
been associated with the claims file includes the Veteran's 
service treatment records, post-service VA medical records, VA 
examination reports, private medical evidence, and other lay 
statements.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be relevant 
to the issues on appeal.  

Hearing Loss Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2009).  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2009).  In every instance 
where the schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  It is the defined and consistently applied policy 
of VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2009).  In view of the 
number of atypical instances it is not expected, especially with 
the more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21 (2009).  
  
The Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the evaluation 
of the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14.  

Where an increase in the level of a service-connected disability 
is at issue, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table (Table VI) to determine a 
Roman numeral designation (I through XI) for hearing impairment, 
based on puretone thresholds and controlled speech discrimination 
(Maryland CNC) testing.  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations for 
hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  This average is used in all cases to determine 
the Roman numeral designation for hearing impairment from Table 
VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment 
are derived by the mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

Where there is an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86 (2009), the rating may be based 
solely on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in each of 
the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or greater or when the puretone threshold at 1000 Hertz 
is 30 decibels or less, and the threshold at 2000 Hertz is 70 
decibels or more.  38 C.F.R. § 4.86(a), (b).

Bilateral Hearing Loss Rating Analysis

After a review of the evidence in this Veteran's case, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim for an increased (compensable) disability rating 
for any period of increased rating claim.  For the entire period 
during the pendency of the appeal, the service-connected hearing 
was Level I or Level II in the right with ear speech recognition 
score of 88 percent (the most favorable results), and Level I 
hearing acuity in the left ear with speech recognition score of 
92 percent (the most favorable results), which results in a 
noncompensable (0 percent) disability rating under Table VII.  
See 38 C.F.R. § 4.85.

In July 2007, on VA audiological examination, puretone thresholds 
at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in 
the right ear were 20, 40, 50, and 60 decibels, respectively, 
with an average puretone threshold of 42.5 decibels.  The speech 
recognition score for the right ear was 88 percent.  Puretone 
thresholds at the test frequencies of 1000, 2000, 3000, and 4000 
Hertz in the left ear were 25, 45, 50, and 60 decibels, 
respectively, with an average puretone threshold of 45 decibels.  
The speech recognition score for the left ear was 96 percent.  
The examiner noted that the Veteran's reported situation of 
greatest difficulty was difficulty hearing a speaker in church.  
Using Table VI, the hearing impairment is Level II in the right 
ear and Level I in the left ear.  This results in a 
noncompensable (0 percent) disability evaluation under Table VII.  
See 38 C.F.R. § 4.85.

In September 2007, on private audiological examination, puretone 
thresholds at the test frequencies of 1000, 2000, 3000, and 4000 
Hertz in the right ear were 35, 40, 55, and 55 decibels, 
respectively, with an average puretone threshold of 46.25 
decibels.  The speech recognition score for the right ear was 96 
percent.  Puretone thresholds at the test frequencies of 1000, 
2000, 3000, and 4000 Hertz in the left ear were 30, 40, 55, and 
65 decibels, respectively, with an average puretone threshold of 
47.5 decibels.  The speech recognition score for the left ear was 
92 percent.  Using Table VI, the hearing impairment is Level I in 
the right ear and Level I in the left ear.  This results in a 
noncompensable disability evaluation under Table VII.  See 
38 C.F.R. § 4.85.

The examination reports of record show that for the entire period 
of increased rating claim the Veteran has Level I or Level II 
hearing acuity in the right ear and Level I hearing acuity in the 
left ear.  When considered together with speech recognition test 
scores (the most favorable results) of 88 percent for the right 
ear and 92 percent for the left ear, this results in a 
noncompensable (0 percent) disability rating.  The Veteran's 
current level of hearing loss disability, as reflected by 
audiometric test scores and speech recognition test scores, does 
not establish entitlement to an increased (compensable) rating 
for bilateral hearing loss.  The the rating of hearing loss 
disability involves the mechanical application of the rating 
schedule to numeric designations assigned to official audiometric 
results.  See Lendenmann, 3 Vet. App. at 345.  

For these reasons, the claim for an increased (compensable) 
rating for bilateral hearing loss must be denied.  The Board has 
considered the doctrine of affording the Veteran the benefit of 
the doubt; however, as the preponderance of the evidence is 
against an increased (compensable) rating for the entire rating 
period on appeal, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this issue on that basis.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration of Hearing Loss

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  In this regard, the July 2007 VA 
examiner specifically addressed the functional effects caused by 
the Veteran's bilateral hearing loss disability, by noting that 
the Veteran's situation of greatest difficulty was understanding 
a speaker.

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 38 
C.F.R. § 3.321(b) in considering whether referral for an extra-
schedular rating is warranted.  Specifically, the Court noted 
that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. 
§ 3.321(b) does not rely exclusively on objective test results to 
determine whether a referral for an extra[-]schedular rating is 
warranted.  The Secretary's policy [requiring VA audiologists to 
describe the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Martinak, 21 Vet. App. at 455.  Additionally, the Veteran has not 
submitted any statements to the effect that his bilateral hearing 
loss has caused any effect on his occupational functioning or 
daily activities aside from the comments made to the VA 
examiners.  Therefore, the Board finds that no prejudice results 
to the Veteran, in that the functional effects of his hearing 
loss disability are adequately addressed by the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Only if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, so is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008). 

In this Veteran's case, the Board recognizes and has considered 
the complaints of difficulty in understanding a speaker in a non-
work-related context, which is associated with the service-
connected hearing loss.  The schedular rating criteria 
specifically provides for ratings based on all levels of hearing 
loss, including exceptional hearing patterns which are not 
demonstrated in this case, and as measured by both audiological 
testing and speech recognition testing.  Speech recognition 
testing is a schedular rating criterion that recognizes such an 
inability to understand certain words in conversation.  For these 
reasons, the Board finds that the schedular rating criteria in 
this case is adequate to rate the Veteran's 


bilateral hearing loss.  In the absence of evidence that the 
schedular rating criteria is inadequate to rate the Veteran's 
disability, the Board is not required to remand this case to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An increased (compensable) disability rating for bilateral 
hearing loss is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


